DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 
The amendments and arguments presented in the papers filed 6/15/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/15/2022 listed below have been reconsidered as indicated.
a)	Any objections or rejections of claims 7, 9 and 21 are rendered moot by the cancellation of those claims and are withdrawn as such. 

b)	The objection to the specification is withdrawn in view of the amendments.

c)	The rejections of claims 13 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

d)	The rejections of claim(s) 1, 3-4, 6-7, 9-10, 12-13, 16, 21 and 22 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schell (US 2016/0208333 A1) are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 1, 7, 14-15 and 19-20 under 35 U.S.C. 103 as being unpatentable over Schell (US 2016/0208333 A1) in view of Dai (US 2010/0284915 A1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Drawings
Replacement drawings were received on 6/15/2022 and scanned as grayscale images. These replacement drawings are not accepted.
The text of Figure 1 is pixelated and blurry such that it is not suitable for publication purposes.
The text of Figure 8 is pixelated and blurry such that it is not suitable for publication purposes. It is also suggested the shading of the boxes in Figure 8 be removed to increase the clarity of the text.
The text of Figure 9 is pixelated and blurry such that it is not suitable for publication purposes.
The text of Figure 10 is pixelated and blurry such that it is not suitable for publication purposes.
The text of Figure 11 is pixelated and blurry such that it is not suitable for publication purposes.
The text of Figures 1, 8, 9, 10 and 11 is contrasted with that of Figure 2, which is presented in a clear manner.
It is suggested the figures be filed as black and white files and avoid the use of any grayscale.
Color copies of the figures were submitted, but these color copies have not been accepted. It appears the Figure 8 includes shading that is bluish.
Because the color copies were submitted the following is noted:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
The Examiner interprets claim 1 to be limited to the performance of the three recited steps based on the use of the term “consisting of” in the preamble. The claim excludes the measurement of any other RNA transcripts and any additional steps, determinations and/or predictions.

	The scope of claim 10 is also interpreted in a similar manner as claim 1.

	The step of “determining a normalized expression level of an RNA transcript of MYO5B and/or RAB8A, or an expression product thereof” as required by the claims is broadly interpreted as encompassing both performing an assay that determines a normalized expression level as well as calculating from raw expression data a normalized expression level, for example by normalizing a value to an expression product of an RNA transcript of at least one reference gene. The interpretation is in view of the instant specification (para. 91-92) and is contrasted with dependent claims 13 and 16, which require the performance of particular assays.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6, 10, 12-16, 19-20, 22 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
The claim(s) recite(s) the following steps:
“determining a normalized expression level of an RNA transcript of (i) MYO5B, or (ii) MYO5B and RAB8A, or an expression product thereof” (claim 1 and dependent claims 3, 4, 6, 13, 14, 15, 16, 19, 20, 22 and 28; claim 10 and dependent claim 12);

“predicting the…for said subject based on said normalized expression level (claim 1 and dependent claims 3, 4, 6, 13, 14, 15, 16, 19, 20, 22 and 28; claim 10 and dependent claim 12);

“determining a normalized expression level of an RNA transcript of RAB9A, RAB10, RAB11A, RAB25, CDC42, RAC and/or RhoA, or an expression product thereof, in a biological sample comprising colorectal, skin, head and neck, or lung cancer cells obtained rom said subject” (claim 3 and 12); and

“predicting the…for said subject based on said normalized expression level” (claim 3 and 12).

The steps broadly encompass abstract ideas in the form of decisions, determinations and/or predictions that can be made in a purely mental manner by considering the minimal and limited amount of data (e.g. 1 or 2 expression levels) required to be utilized in the claimed methods. For example, the “determining” steps broadly encompasses normalization processes such as dividing the expression level of MYO5B by the expression level of GAPDH, which can be performed in a purely mental manner. See, para. 91 and 92 of the specification. Furthermore, the act of “predicting” broadly encompasses thinking about data to reach a conclusion.
The claims also recite correlations between particular expression levels and particular outcomes or patient statuses. These correlations represent a judicial exception in the form of natural phenomena that occur in different subsets of patients with certain types of cancers.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements, in particular steps of measuring the expression level of an RNA transcript of (i) MYO5B, or (ii) MYO5B and RAB8A, or an expression product thereof, in a biological sample comprising colorectal, skin, head and neck or lung cancer cells obtained from said subject, that are sufficient to amount to significantly more than the judicial exception because they encompass the use of assays that are well-known and used in a conventional manner as would be known to a person skilled in the art (para. 86 of the instant specification).

Response to the traversal of the 101 rejections
The Remarks summarize the rejections over the claims (p. 11-12).
The Examiner’s position is detailed in the above rejections.

The Remarks summarize the standard by which claims are evaluated for compliance with subject eligibility requirements under section 101 (p. 11-12).
The Examiner’s position detailed above applies the standard as articulated in the guidance provided by the USPTO.

The Remarks assert the claims are directed to a process or method which is a statutory category of subject matter (p. 12).
The Examiner agrees the claims are directed to a process.

The Remarks argue the combination of steps cannot be performed mentally as measuring expression levels of biomarkers is a physical activity and thus, the claims cannot be performed in a purely mental manner (p. 12). The Remarks further argue the combination of steps integrate the alleged judicial exception (p. 12-13).
The arguments have been fully considered and are not persuasive. The judicial exceptions in the form of abstract ideas and natural phenomenon identified above are not integrated by the additional elements and steps for the reasons provided above. While measuring expression levels is not necessarily a mental process, it is not an additional element that adds significantly more to the judicial exceptions identified above.

The Remarks argue the claims add significantly more to the alleged judicial exceptions because they are limited to particular types of cancer and biomarkers (p. 13).
The arguments have been fully considered and are not persuasive. Limiting the claims to particular cancers and biomarkers does not add significantly more because there are merely conventional elements that are involved with setting forth the judicial exceptions of the claims, in particular the natural phenomenon recited in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 10, 12-16, 19-20, 22 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention over the full scope of the claim.
The instant specification describes correlations between MYO5B and prognosis in the context of colorectal cancer, skin cancer, head and neck cancer and lung cancer at the RNA transcript level. See, Examples 2, 3, 5, 7 and 8. The instant specification also confirmed downregulation of MYO5B protein in colorectal cancer. See, Example 3. Protein expression in other cancer contexts was not evaluated.
The instant specification describes a correlation between colorectal cancer stages and MYO5B RNA transcripts.
The instant specification describes correlations between RAB8A transcript and prognosis in the context of colorectal cancer. See, Examples 6 and 7.
The instant specification describes correlations between transcripts of RAB8A, RAB9A, RAB10 RAB11A and RAB25 and prognosis in the context of colorectal cancer. See, Examples 6 and 7.
The instant specification describes correlations between transcripts of CDC42, RAC and RhoA and prognosis in the context of colorectal cancer. See, Example 9.
The instant specification is silent regarding the expression of RAB8A, RAB9A, RAB10, RAB11A and RAB25 at any level (e.g. RNA or protein) in skin cancer, head and neck cancer and lung cancer.
It is well known that expression levels vary between different types of cancers and expression varies between tissues that are the source of cancers. See, Palmer (BMC Genomics. 2006. 7:115; previously cited), Saito-Hisaminato (DNA Research. 2002. 9:35-45; previously cited) and Whitehead (Genome Biology. 2005. 6:R13; previously cited). Thus, it is unpredictable whether the change in RNA levels observed in colorectal cancer samples can be reasonably extrapolated to other types of cancers, in particular for CDC42, RAC, RhoA, RAB8A, RAB9A, RAB10, RAB11A and RAB25.
The instant specification is silent regarding any correlation between RAB8A protein levels and colorectal cancer skin cancer, head and neck cancer and lung cancer.
It is well known that protein and mRNA levels are discordant in the context of cells, tissues and cancer. See Chan (G & P Magazine. 2006. 6(3):20-26; previously cited); Chen (Molecular & Cellular Proteomics. 2002. 1:304-313; previously cited); Greenbaum (Genome Biology. 2003. 4:117; previously cited); Kendrick (“A gene’s mRNA level does not usually predict its protein level”. Kendrick Labs, Inc. 9/25/14; previously cited); Maier (FEBS Letters. 2009. 583:3966-3973; previously cited); and Pascal (BMC Genomics. 2008. 9:246; previously cited). Thus, it is unpredictable whether the correlation between protein levels and RNA levels in the context of MYOB5 observed in colorectal cancer samples can reasonably be extrapolated to other types of cancers and/or to the relationship between protein levels and RNA levels for other genes.
The instant specification is silent regarding any correlation between RAB8A, RAB9A, RAB10, RAB11A and RAB25, CDC42, RAC, RhoA and any cancer stages.
Similar to the issues discussed above, it is unpredictable whether MYOB5 expression observed in different stages of colorectal cancer can be extrapolated to other genes and other types of cancers.
Given the narrow disclosure and the full breadth of the claims, the unpredictability in the art regarding gene expression and protein expression within and across types of cells and/or cancers, it would require undue experimentation to practice the full scope of the claims.

Response to the traversal of the enablement rejections
The Remarks summarize the rejections (p. 14-15).
The Examiner’s position is detailed in the above rejections.

The Remarks summarize the standard by which claims are evaluated for compliance with enablement requirement (p. 14).
The Examiner’s position detailed above applies the standard as articulated in the guidance provided by the USPTO.
The Remarks argue each of the embodiments requires measuring and making a determination based on MYO5B, and thus, one would be able to make and use the claimed invention (p. 14). 
The arguments have been fully considered and are not persuasive. While embodiments of determinations based solely on MYO5B expression may be enabled, the full scope of the claims are not. There is no indication that determinations based on observations of both MYOB5 and RAB8A are reasonably predictable in nature absent undue experimentation. There is no reasoning or scientific evidence that RAB8A expression is linked to each of the recited types of cancer. Furthermore, there is no reasoning or scientific evidence that all the gene in the dependent claims are linked to each of the recited types of cancers. Similarly, there is no evidence that the expression products of the genes, such as the protein encoded, are linked to each of the recited types of cancers. Each of these issues are relevant to the present claims because the claims encompass embodiments in which the determinations are grounded upon expression levels of mRNA or proteins being reasonably linked to each of the recited cancers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections.
Regarding claim 20, the claim is indefinite because it is complete. The claim is incomplete because it does not specify which claim it depends from.

Response to the traversal of the 112(b) rejections
	The Remarks argue the amendments address the rejections and render the claims definite such that one skilled in the art would understood what is claimed (p. 15-18).
	The arguments and the amendments do not pertain to claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The following is a new rejection.
Claim 6 depends from claim 28 which is not “a claim previously set forth”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634